Supplemented Opinion.
The above dissent of Chief Justice BOND seems to indicate that appellant was not allowed a bill of exceptions relative to excusing the juror until after the trial, when the court, for the first time, assigned its reasons therefor. In such connection, we deem it proper to quote the statement of Judge Hughes in signing the particular bill, as the facts there stated are all that the record shows regarding the incident
"In approving the above bill of exception which was taken at the time of the occurrence and was then and there qualified by me in the following language, I now adopt as a qualification to this bill the following, to-wit:
"`After the juror was chosen, he had to be shown his place in the jury box. During the two recesses and the first afternoon he picked up a hat in one of the chairs and looked at it. When court adjourned that afternoon he said that he was looking for his hat and had lost it. The bailiff took him into the jury room and not finding the hat, took him down to the Central Jury Room where he had left his hat.
"`The following morning he stated to the bailiff that he had not been feeling well the day before, but that he had worked most of the day and had then gone home, and that he had decided to come back and work part of the day.
"`At the noon recess he again stated he had lost his hat and tried to pick up the bailiff's hat and walk off with it. His hat was finally found by the bailiff in the jury room. On return from the noon recess, the bailiff met him in the hall downstairs and he stated that he could not find those men he had been working with all morning.
"`When court convened at 2:00 o'clock he was not in the jury box and could not be found by the bailiff, who went in all of the courts and also walked up the street as far as Sanger Bros. The court is of the opinion that he is mentally of unsound mind and is disabled from serving on the jury and is therefore excused.'"
It would appear then that the said juror was not available for the usual method of procedure under article 2204, i. e. a hearing touching disability; and, as already found in the majority opinion, the above conclusion was based on facts occurring either in the presence of the court or of which it could take judicial cognizance.